UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-6751


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRBY GENE DEWITT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:04-cr-00795-TLW-4; 4:09-cv-70083-TLW)


Submitted:   October 19, 2010              Decided:   October 27, 2010


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Irby Gene Dewitt, Appellant Pro Se. Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Irby Gene Dewitt seeks to appeal the district court’s

order denying construing his motions as motions for relief under

28 U.S.C.A. § 2255 (West Supp. 2010) and denying relief.                                       The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                      28 U.S.C. § 2253(c)(1) (2006).

A    certificate       of     appealability            will     not     issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                       When the district court denies

relief   on    the    merits,       a    prisoner          satisfies    this      standard      by

demonstrating        that     reasonable             jurists    would       find       that    the

district      court’s       assessment       of       the    constitutional           claims    is

debatable     or     wrong.         Slack    v.       McDaniel,       529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,          and    that       the    motion    states      a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at   484-85.         We     have    independently            reviewed       the    record      and

conclude      that    Dewitt        has     not       made     the    requisite         showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                 2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3